            Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

MENTONE SOLUTIONS LLC,                §
                                      §
      Plaintiff,                      §                      Case No:
                                      §
vs.                                   §                      PATENT CASE
                                      §
ACER, INC. AND                        §                      JURY TRIAL DEMANDED
ACER AMERICA CORPORATION              §
                                      §
      Defendant.                      §
_____________________________________ §


                                         COMPLAINT

       Plaintiff Mentone Solutions LLC (“Plaintiff” or “Mentone”) files this Complaint against

Acer, Inc. (“Defendant” or “Acer, Inc.”) and Acer America Corporation (“Defendant” or “Acer

America”) (collectively, “Defendant” or “Acer”) for infringement of United States Patent No.

6,952,413 (hereinafter “the ‘413 Patent”).

                               PARTIES AND JURISDICTION

       1.       This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising under

the United States patent statutes.

       3.       Plaintiff is a Texas limited liability company with its office address at 15922

Eldorado Pkwy, Suite 500-1534, Frisco, Texas 75035.

       4.       On information and belief, Defendant Acer, Inc. is a corporation organized under

the laws of Taiwan with a principal place of business in Taiwan, Republic of China. On


PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                   PAGE | 1
             Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 2 of 13



information and belief, Acer, Inc. can be served through its resident agent for service of process in

Texas: Arthur Gentry, 5105 34th St., Lubbock, TX 79414. On information and belief, Defendant

Acer America is a California corporation with a principal place of business in San Jose, California.

On information and belief, Acer America may be served through its resident agent for service of

process in Texas: CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201.

        5.          On information and belief, this Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in this District,

has conducted business in this District, and/or has engaged in continuous and systematic activities

in this District.

        6.          On information and belief, Defendant’s instrumentalities that are alleged herein to

infringe were and continue to be used, imported, offered for sale, and/or sold in this District.

                                                VENUE

        7.          Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because acts of

infringement are occurring in this District and Defendant has a regularly established place of

business in this District at 1394 Eberhardt Rd, Temple, TX 76504.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 6,952,413)

        8.          Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.          This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.         Plaintiff is the owner by assignment of the ‘413 Patent with sole rights to enforce

the ‘413 Patent and sue infringers.

        11.         A copy of the ‘413 Patent, titled “Extended dynamic resource allocation in packet

data transfer,” is attached hereto as Exhibit A.


PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                       PAGE | 2
         Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 3 of 13



       12.     The ‘413 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       13.     On information and belief, Defendant has infringed and continues to infringe one

or more claims, including at least Claim 5, of the ‘413 Patent by making, using (at least during

internal testing and maintenance), importing, selling, and/or offering computer devices which are

covered by at least Claim 5 of the ‘413 Patent. Defendant has infringed and continues to infringe

the ‘413 patent directly in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 5, Defendant sells, offers to sell, and/or uses computing devices

including, without limitation, the Swift 7 computer (e.g., Model Name: SF714-51T-M4PV), and

any similar devices (“Product”), which infringe at least Claim 5 of the ‘413 Patent. The Product

is a mobile station that practices a multiple access communication method (e.g., time division

multiple access).   The Product has Dual Carrier HSPA+ (also referred to as DC-HSPA+)

capability. Certain aspects of these elements are illustrated in the screen shots below and/or in

screen shots provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                 PAGE | 3
        Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 4 of 13




      15.    Dual Carrier HSPA+ has been defined in ETSI Release 8 as shown below. Also as

shown below, the use of shifted USF has been approved in Release 8 (TS 45.002 version

8.1.0) and Release 9 (version 45.002 9.5.0) in combination with dual carrier.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                          PAGE | 4
        Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 5 of 13




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                PAGE | 5
         Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 6 of 13




       16.     The Product practices receiving an assignment of at least a first PDCH (e.g.,

first assigned uplink PDCH) and a second PDCH (e.g., second assigned uplink PDCH). These

elements are illustrated in the screen shots below and/or in screen shots provided in connection

with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                PAGE | 6
          Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 7 of 13




       17.     The Product practices monitoring (e.g., reading the header of each RLC/MAC

block on a downlink PDCH) an assigned PDCH to detect a USF (uplink state flag). This

is illustrated in in the screen shot below and/or in screen shots provided in connection with other

allegations herein.




       18.     The Product practices monitoring a first assigned PDCH to detect a USF

corresponding to the first assigned PDCH and transmitting on the assigned PDCH

corresponding to the USF if shifted USF operation is not used. The Product will monitor

the USF of the downlink PDCH corresponding to the assigned PDCH having the same slot

number because there is no shifting operation. This is illustrated in in the screen shots below

and/or in screen shots provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                   PAGE | 7
         Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 8 of 13




       19.     The accused product practices monitoring a second assigned PDCH to detect

the USF corresponding to the first assigned PDCH and a USF corresponding to the second

assigned PDCH (e.g., USF corresponding to both PDCHs are monitored on a second

assigned PDCH) if the shifted USF operation is used. This is illustrated in in the screen shots

below and/or in screen shots provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                               PAGE | 8
        Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 9 of 13




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                PAGE | 9
           Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 10 of 13




          20.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          21.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined and

restrained by this Court.

          22.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice of

the order from further infringement of United States Patent No. 6,952,413 (or, in the alternative,

awarding Plaintiff a running royalty from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in accordance

with 35 U.S.C. § 284;


PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                 PAGE | 10
         Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 11 of 13



       (d)       Award Plaintiff pre-judgment and post-judgment interest and costs; and

       (e)       Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                                                    PAGE | 11
        Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 12 of 13



Dated: October 29, 2018           Respectfully submitted,


                                  /s/ Jay Johnson
                                  JAY JOHNSON
                                  State Bar No. 24067322
                                  D. BRADLEY KIZZIA
                                  State Bar No. 11547550
                                  KIZZIA JOHNSON, PLLC
                                  1910 Pacific Ave., Suite 13000
                                  Dallas, Texas 75201
                                  (214) 451-0164
                                  Fax: (214) 451-0165
                                  jay@kjpllc.com
                                  bkizzia@kjpllc.com

                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                             PAGE | 12
       Case 6:18-cv-00332-ADA Document 1 Filed 10/29/18 Page 13 of 13




                                 EXHIBIT A




PLAINTIFF’S COMPLAINT AGAINST DEFENDANTS ACER, INC. AND
ACER AMERICA CORPORATION                                            PAGE | 13
